DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 08/08/2021 is acknowledged.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 11/06/2019, 05/20/2020, 08/18/2020, and 05/14/2021.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Therefore the examiner is precluded from examining the limitations set forth in claims 1-10, as such, they are not afforded patentable weight 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (8848388).
Regarding claim 1, Sato discloses, in figure 2, an electro-optic device (100, electrophoretic display device) (col. 5, lines 14-15) comprising:  a front transparent substrate (31, second substrate) (col. 5, line 26); a rear substrate (30, first substrate) having a plurality of conductors (19, rear surface electrode) (col. 5, lines 27-29); a light-transmissive conductive layer (37, opposing electrode) coupled to the front transparent substrate (31, second substrate) (col. 5, lines 45-46); a rear conductive layer (41c, source electrode; 41d, drain electrode; 41e, gate electrode; and 35, pixel electrode) coupled to the rear 

    PNG
    media_image1.png
    578
    715
    media_image1.png
    Greyscale


Regarding claim 3, Sato discloses, in figure 2, an electro-optic device (100, electrophoretic display device) (col. 5, lines 14-15), wherein the insulating layer (41b, gate insulating film) surrounds the top-plane connection material (33, up and down conduction section and 49, up and down conduction terminal) and forms a boundary from the rear conductive layer (41c, source electrode; 41d, drain electrode; 41e, gate electrode; and 35, pixel electrode) (figure 2).
Regarding claim 4, Sato discloses, in figure 2, an electro-optic device (100, electrophoretic display device) (col. 5, lines 14-15), wherein the electro-optic device comprises an electrophoretic medium (32A, electrophoretic layer) (col. 5, lines 11-13).
Regarding claim 6, Sato discloses, in figure 2, an electro-optic device (100, electrophoretic display device) (col. 5, lines 14-15), wherein the insulating layer (41b, gate insulating film) comprises a dielectric material (col. 6, lines 44-47; polyimide is an insulating material with heat resistance).
Regarding claim 7, Sato discloses, in figure 2, an electro-optic device (100, electrophoretic display device) (col. 5, lines 14-15), wherein the dielectric material comprises silicon nitride, an insulating polymer, a cross-linkable monomer, or a cross-linkable oligomer (col. 6, lines 44-47; polyimide).
Regarding claim 9, Sato discloses, in figure 2, an electro-optic device (100, electrophoretic display device) (col. 5, lines 14-15), wherein the through-hole is a slot cut at an edge of the rear substrate (30, first substrate) (figure 2).
Regarding claim 10, Sato discloses, in figure 2, an electro-optic device (100, electrophoretic display device) (col. 5, lines 14-15), wherein the top-plane connection material (33, up and down .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (8848388) as applied to claim 1 above, and further in view of Sato (20120138940), hereinafter Sato ‘940.
Regarding claim 5, Sato discloses all the limitations in common with claim 1, and such is hereby incorporated.
Sato fails to disclose wherein the electro-optic device is an electro-wetting device.
Sato ‘940 discloses wherein the electro-optic device is an electro-wetting device (paragraph 0245).
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (8848388).
Moreover, the further limitations of claim wherein the through-hole is formed with a laser, a drill, or a diamond saw are directed to method steps of making the device, and it could have been made using an alternative method such as lathes or milling machines.  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).” 
With respect to the functional language of claim 8, the functional recitation that “wherein the through-hole is formed with a laser, a drill, or a diamond saw" has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a "means" for performing the specified function, as set forth in 35 USC § 112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172; 388 O.G. 279.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872